DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-22, 24-26, 28-29, 31-33, 35-36, and 38-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10973583. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite functionally equivalent language, according to the following concordances.  While the language is not exactly the same (to the degree required for statutory double patenting), the functional differences are minor in the context of scope insofar as it relates to double patenting analysis.
Instant claim 21 is equivalent to reference claim 1.
Instant claim 22 is equivalent to reference claim 2.
Instant claim 24 is equivalent to reference claim 3.
Instant claim 25 is equivalent to reference claim 4.
Instant claim 26 is equivalent to reference claim 5.
Instant claim 28 is equivalent to reference claim 9.
Instant claim 29 is equivalent to reference claim 10.
Instant claim 31 is equivalent to reference claim 11.
Instant claim 32 is equivalent to reference claim 12.
Instant claim 33 is equivalent to reference claim 13.
Instant claim 35 is equivalent to reference claim 17.
Instant claim 36 is equivalent to reference claim 2.
Instant claim 38 is equivalent to reference claim 3.
Instant claim 39 is equivalent to reference claim 4.
Instant claim 40 is equivalent to reference claim 5.
Claims 21-26, 28-33 and 35-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10517678. Although the claims at issue are not identical, they are not patentably distinct from each other because they are related in a genus/species relationship, with the instant claims being the genus to the reference patent’s species.  The concordances between claims are as follows:
Instant claim 21 is equivalent to reference claim 1.
Instant claim 22 is equivalent to reference claim 2.
Instant claim 23 is equivalent to reference claim 4.
Instant claim 24 is equivalent to reference claim 1.
Instant claim 25 is equivalent to reference claim 1.
Instant claim 26 is equivalent to reference claim 5.
Instant claim 28 is equivalent to reference claim 9.  Its dependent claims 29-33 correspond to the dependents of the reference patent's claims in the same manner as instant claim 1's dependent claims 22-26.
Instant claim 35 is equivalent to reference claim 1.  Its dependent claims 36-40 correspond to the dependents of the reference patent's claims in the same manner as instant claim 1's dependent claims 22-26.

Allowable Subject Matter
Claims 27 and 34 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
The claims recite features not disclosed in the parent application’s claims, namely plaque ruptures.  Reasons for distinguishing over the prior art are identical to those provided in the parent application (necessarily so, as the claims are similar enough to warrant double patenting rejections), and are reproduced below for convenience:
The independent claims distinguish over the closest prior art, the Ehara reference. Ehara discloses "total coronary volumes" versus the claims’ "computed volume of the artery". Ehara does not utilize the total coronary volume metrics in the same manneras the instant invention, which generates artery volume based on a patient specific 3D model, and does not utilize the volume information it describes to represent supply capacity (again, as done by the instant invention). The art overall, including Ehara, does not disclose patient specific modeling of artery volume (it is important to note that this is not the same thing as blood volume which generally represents the amount of fluid that moves through a section of the artery in a given period, but rather represents the actual arterial volume) being used to represent a supply capacity for tissue (i.e. myocardial tissue like the heart or a portion of it). As the amended independent claims set forth this feature, they distinguish over the art as a whole.

Examiner notes that all of the references previously relied upon or discussed, which constitute the closest prior art, were previously cited in the parent application (15,192,286), and in the instant application have been cited by applicant on the IDS dated 3/10/2021.
The pending claims are clearly eligible under 35 USC 101 as they provide for a practical application of utilizing this a measure of blood supply vs. demand to evaluate the health of a patient.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJAN MAPAR whose telephone number is (571)270-3674. The examiner can normally be reached Monday - Thursday, 11:00-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BIJAN MAPAR/               Primary Examiner, Art Unit 2147